Orders of the Surrogate’s Court, New York County (Marie M. Lambert, S.), entered December 13, 1985, which, inter alia, granted motions by beneficiaries of three inter vivos trusts requiring distribution of principal and current and future income to the beneficiaries, affirmed, without costs or disbursements.
. In 1951, decedent Hyman Alpert created three virtually *445identical inter vivos trusts for the benefit of each of his three children. The trustees were directed to accumulate principal and income for the benefit of the beneficiary of each trust. The trustees were authorized to distribute sums in their sole and absolute discretion, to be exercised, however, "for the good and welfare of the beneficiary”. The decedent expressly noted that the term "good and welfare” was to be liberally construed and that his primary concern in creating each trust was for the income beneficiary of such trust. The decedent also provided in each trust that the beneficiary was to receive $5,000 at age 18 and $10,000 upon marriage or reaching age 25. The Surrogate, inter alia, directed payment by the trustees to each beneficiary of the $15,000, since the conditions set forth above were met, in addition to the continuing distribution of income.
The dissent would reverse solely as to these three orders of the Surrogate which directed the trustees to distribute principal and current and future income to the beneficiaries.
Contrary to the conclusion of the dissent that a hearing was necessary before the Surrogate directed payment of principal required by the terms of the trust and current and future income to the beneficiaries, under the circumstances herein, the conclusory and unsubstantiated claim of the trustees that they personally advanced the $15,000 payments did not raise issues of fact requiring a hearing before being rejected by the Surrogate. The trust accounting, filed and sworn to by the trustees, did not reflect any payment of the principal distribution to the beneficiaries or any such debt. The payments, obviously, were never made.
Likewise, there was no factual issue as to whether the cutoff of income by the trustees was justifiable. The Surrogate correctly held that the trusts’ clearly stated preference for the income beneficiaries must govern, and further, that the trustees’ contention that the income might be used to finance litigation against them to obtain part of the $400 million Alpert Family Fund was no sufficient reason to refuse to pay out the income. We, as did the Surrogate, note that the trusts provide for the "good and welfare” of the beneficiaries, and the beneficiaries’ legal expenses to obtain funds to which they are entitled clearly fall within that purpose.
We have examined the appellants’ remaining contentions and find them to be without merit. Concur—Ross, Asch and Kassal, JJ.